DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first of the two catheters” in line 9-10 of the claim and “a second of the two catheters” in lines 10-11. There is insufficient antecedent basis for these limitations in the claim. It is suggested this limitation be changed to “the first catheter” and “the second catheter” to properly refer to the limitations “a first catheter and a second catheter” in line 2 of the claim. 
Claim 1 recites the limitation “the two catheters” in line 14 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is suggested this limitation be changed to “the first and second catheters” to properly refer to the limitation “a first catheter and a second catheter” in line 2 of the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans et al (US 20070162106) and further in view of Sommer et al (US 6679300).
Regarding claim 1, Evans discloses a method of treating an aneurysm, said method comprising: providing a first catheter (114) and a second catheter (214) each catheter having an expandable endobag (112, 212), the expandable endobag comprising a double-walled filling structure with an aneurysm conforming outer wall and a blood transit lumen creating an inner wall surrounding an endoframe ( 116, 216) releasably coupled to the catheter and covered in an unexpanded configuration by a retractable sheath (delivery catheter, 214, 114), removing the sheath exposing the expandable endobag and expanding the compressed endoframe of each of the two catheters (paragraph 0072) ; establishing communication between a fill line for an expandable endobag of a first of the two catheters and a fill line for an expandable endobag of a second of the two catheters and a curable filler material source to form an endobag filler circuit; and monitoring and controlling the pressure within the endobag filler circuit (60) while using one source of curable filler material to pressurize the endobag filler circuit thereby simultaneously pressurizing the fill line for each expandable endobag of the two catheters causing the expandable endobags disposed across the aneurysm within the patient to inflate to fill the aneurysm and press against each other and the aneurysmal wall (paragraph 0073). Evans further discloses the system further comprises a pressurization console (60) in fluid communication with a tubing in communication with the endoframe (paragraph 0073-0076) and a pressurization console in fluid communication with the fill line for the expandable endobags (paragraph 0078-0079), but does not specifically disclose the pressurization consoles being part of a single pressurization manifold. However, Sommer et al (hereafter Sommer) discloses it was known in the art at the time of the invention for medical devices to utilize manifold consoles (10) with multiple inlet and outlet ports for delivery and accessing multiple lumens in a system comprising a series of steps (C:5, L:9-27) and that it was known in the field of medical devices to have a manifold to connect multiple tubes and consoles in order for an user to access all of the lumens in a system via one central location. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to combine the two separate pressurization consoles disclosed in Evans into a single pressurization manifold console, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. 
Regarding claim 2, Evans in view of Sommer teaches all of the limitations set forth in claim 1, wherein controlling the pressure within the endobag filler circuit consists of filling of the endobag filler circuit until the maximum pressure reading monitored during pressurization is at least equal to the systolic blood pressure of the patient being treated (paragraph 0022).
Regarding claim 3, Evans in view of Sommer teaches all of the limitations set forth in claim 2, wherein the maximum pressure reading monitored during pressurization is established when curable filler material injection causing the pressurizing of the endobag filler circuit is stopped and steady state endobag circuit pressure is measured (paragraph 0022).
Regarding claim 4, Evans in view of Sommer teaches all of the limitations set forth in claim 1, wherein the common end of the endoframes are positioned at the substantially the same level and at a location in the aorta adjacent to where landing of the common ends of the endoframes is intended (figure 1E, 1D).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbowy et al (US 20100036360) in view of Evans et al (US 20070162106) and further in view of Sommer et al (US 6679300).
Regarding claim 5, Herbowy teaches a method of treating an aneurysm, said method comprising: providing a system comprising an endobag, and endoframe (24, 26), and an elongate flexible inner shaft having a guidewire lumen, wherein the inner shaft comprises a proximal region and a distal region (Figure 50B, 5002), the distal region having a tapered nosecone, the nosecone having a through lumen extending from a proximal opening to a distal opening of the nosecone (5012); advancing the nosecone through a patient's vasculature along a guidewire disposed within the guidewire lumen of the inner shaft and the through lumen of the nosecone so as to position the nosecone in a target region; and releasing a contrast media (paragraph 0144) into the vasculature through one or more side ports (5014) in the nosecone by injecting the contrast media through the guidewire lumen at the proximal end of the inner shaft while the guidewire is disposed in the guidewire lumen and through lumen (figure 50B). Herbowy further teaches the system further comprises a pressurization console in order to determine an endpoint for filling. Evans discloses an endobag system comprising a pressurization console (60) in fluid communication with a tubing in communication with the endoframe (paragraph 0073-0076) and a pressurization console in fluid communication with the fill line for the expandable endobags (paragraph 0078-0079) in order to control the filling process of all of the structures. Sommer et al (hereafter Sommer) discloses it was known in the art at the time of the invention for medical devices to utilize manifold consoles (10) with multiple inlet and outlet ports for delivery and accessing multiple lumens in a system comprising a series of steps (C:5, L:9-27) and that it was known in the field of medical devices to have a manifold to connect multiple tubes and consoles in order for an user to access all of the lumens in a system via one central location. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to combine the two separate pressurization consoles, as taught in Evans, into a single pressurization manifold console, as taught by Sommer, in the system of Herbowy, in order to control the filling process of all of the structures. 
Claims 6-7 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbowy et al (US 20100036360) in view of Evans et al (US 20070162106) and further in view of Sommer et al (US 6679300)in view of Cragg (US 5085635).
Regarding claim 6, Herbowy in view of Evans in view of Sommer discloses all of the limitations set forth in claim 5, wherein Herbowy teaches the one or more side ports comprise pairs of side ports (figure 50B), but does not teach the pairs arrange in a helical pattern along a longitudinal axis of the nosecone, and the method further comprises: imaging a flow of contrast media through the aneurysm with fluoroscopy. However, Cragg teaches a medical device for delivering contrast media comprising an inner shaft (10) having a lumen (12) with one or more side ports (18) in fluid communication with the lumen, wherein a plurality of pairs of side ports arranged along the longitudinal axis of the nosecone to allow even distribution of contrast medial out of the side ports, wherein the one or more of side ports comprise a plurality of pairs of side ports, the pairs of side ports arranged along a longitudinal axis of the nosecone (figure 2). Therefore, it would have been obvious to make the one or more of side ports comprise a plurality of pairs of side ports distributed evenly along the nosecone at regular intervals along a longitudinal axis of the nose cone, in order to evenly distribute the contrast media laterally surrounding the distal tip portion of the nosecone, as taught by Cragg. It further would have been within the level of one with ordinary skill in the art to make the pairs of side ports arranged in a helical pattern, since it appears that the device would have performed equally well with either designs and since it has been held that rearranging parts of an invention involves only routine skill in the art and applicant has not disclosed that having a helical pattern solves any stated problem or is for any particular purpose.
Regarding claim 7, Herbowy in view of Evans in view of Sommer in view of Cragg teaches 5, wherein the inner shaft further comprises a first double- walled filling structure (5008) attached to a first endoframe (5006), at least a portion of which is disposed within the first double-walled filling structure, the endoframe and/or filling structure being removably attached to the distal region of the inner shaft, the method further comprising: advancing the inner shaft in the vasculature such that the first double-walled filling structure traverses the aneurysm; radially expanding the first endoframe from a contracted configuration to an expanded configuration; and filling the first filling structure with a hardenable fluid filling medium so that an outer wall of the first filling structure conforms to an inside surface of the aneurysm and an inner wall of the first filling structure forms a first substantially tubular lumen to provide a first blood flow path across the aneurysm, and wherein the at least a portion of first endoframe is disposed in the first substantially tubular lumen (paragraph 0020, 0142).
Regarding 10, Herbowy in view of Evans in view of Sommer in view of Cragg teaches all of the limitations set forth in claim 7, wherein releasing the contrast media is performed before, during or after filling of the filling structure with the hardenable fluid filling medium (paragraph 0148).
Regarding claim 11, Herbowy in view of Evans in view of Sommer in view of Cragg teaches all of the limitations set forth in claim 7, further comprising: releasing the first filling structure and first endoframe from the inner shaft by retracting a release wire (4006, paragraph 0139) thereby disengaging a coupling mechanism attaching the filling structure and endoframe to the inner shaft.
Regarding claim 12, Herbowy in view of Evans in view of Sommer in view of Cragg teaches all of the limitations set forth in claim 7, wherein Herbowy further teaches it was known in the art at the time of the invention to use two side by side double-walled filling structures, (figures 4E, 4F). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further provide a second elongate flexible inner shaft having a proximal end, a distal end, and a second expandable member near the distal end, the second flexible inner shaft carrying a second radially expandable endoframe over the second expandable member and a second double walled filling structure disposed over the second endoframe; advancing the second shaft in the vasculature of the patient so that the second filling structure is delivered to the aneurysm (figure 4E, 4F); filling the second filling structure with a second hardenable fluid filling medium so that an outer wall of the second filling structure conforms to an inside surface of the aneurysm and to the first double-walled filling structure, and an inner wall of the second filling structure forms a second substantially tubular lumen to provide a second blood flow path across the aneurysm; radially expanding the second endoframe from a contracted configuration to an expanded configuration, wherein in the expanded configuration the second endoframe engages the inner wall of the second filling structure; hardening the second fluid filling medium in the second filling structure; and releasing the second filling structure from the second flexible shaft (Figures 4G – 4H).
Regarding claim 13, Herbowy in view of Evans in view of Sommer in view of Cragg teaches all of the limitations set forth in claim 12, wherein releasing the contrast media comprises releasing the contrast media into the vasculature before, during or after filling or pre-filling of the first or second filling structure so as to observe a flow of fluid through the vasculature with fluoroscopy (paragraph 0046).
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771